Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on May 10, 2022, the applicant has submitted an amendment filed on August 2, 2022, amending claims 1-2, 6, and 8. 
Amended 1-2, 6, and 8 no longer rejected under 35 U.S.C. 112 (b).
The amendment to claims 1 and 2 has cured the objection.
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant invention is directed to a power electronic circuit fault diagnosis method based on optimizing a deep belief network.  None of the prior art of record disclose or fairly suggest using MATLAB/Simulink to establish a circuit topology and a controller simulation model, and performing a real-time operation of the controller simulation model through a RT-LAB hardware-in-the-loop simulator to complete a system design; setting up a fault experiment and collect DC-link output voltage signal of power electronic circuits in different fault types as a raw data set; obtaining original fault feature by label classifying fault types according to numbers and positions of faulty power electronic devices; performing empirical mode decomposition (EMD) on DC-link output voltage
signal, obtaining an effective intrinsic mode function (IMF) component, and calculating statistical features to construct the original fault feature data set; selecting a fault sensitive feature data set based on the feature selection method of extreme learning machine (ELM) by removing redundancy and interference features in the original fault feature data set and normalizing the original fault feature data set; dividing the fault sensitive feature data set into training samples and test samples, and primitively determining the structure of the deep belief network (DBN); using a crow search algorithm (CSA) to optimize the network structure of the DBN, determining number of neurons in first and second hidden layers on the training sample, and setting a nodes number of the input layer, the hidden layer and the output layer in DBN; and  using a CSA-DBN fault diagnosis classifier to identify different fault type of the power electronic circuit test samples, calculating a classification accuracy, and providing the fault diagnosis result. It is for these reasons and in combination with all of the other elements of the claims that claims 1-8 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665